Citation Nr: 0020844	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  92-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 





INTRODUCTION

The appellant had active duty for training from December 1976 
to July 1977.  

This appeal arises from rating decisions of the Detroit, 
Michigan, regional office (RO).  In June 1990, the RO denied 
service connection for an acquired psychiatric disability.  
In May 1992, the Board of Veterans' Appeals (Board) remanded 
the case for further development.  In December 1993, the RO 
denied the claim.  The issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) was 
subsequently raised, and in August 1994 the Board remanded 
the claims for an acquired psychiatric disorder and PTSD for 
additional development.  The RO affirmed its denial of the 
claims in July 1998.  In May 1999 the Board denied his 
claims.  

The appellant then appealed the issues of entitlement to 
service connection for an acquired psychiatric disorder, and 
PTSD, to the U.S. Court of Appeals for Veterans Claims 
(Court).  While his case was pending at the Court, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the appellant's PTSD claim for further 
development and readjudication.  In February 2000, the Court 
issued an Order vacating the May 1999 Board decision.  


REMAND

The Board initially notes that in its May 1999 decision, it 
determined that the appellant's claims were well-grounded.  
However, only a person who has achieved the status of a 
veteran or claimant is entitled to the VA's assistance in the 
development of the facts pertinent to the claim, the benefit 
of the doubt, and the determination as to whether the claim 
is well-grounded.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also Epps v. Gober, 126 F.3d 1464, 1468-69 (1997) 
(only a person who has submitted a well-grounded claim can be 
determined to be a claimant for the purpose of invoking the 
duty to assist provisions of 38 U.S.C.A. § 5107(a)).  

In this case, the appellant has approximately seven and one-
half months of active duty for training.  He is not a 
"veteran," for VA benefits purposes, and the Board's 
finding that the claims were well-grounded was erroneous.  In 
addition, the Board notes that since the appellant is not 
considered a veteran for purposes of these claims, the 
aforementioned procedural advantages and evidentiary benefits 
are not for application in this case, and he must prove his 
claim by a preponderance of the evidence.  See Laruan, 11 
Vet. App. at 86.

With regard to the claim for PTSD, the appellant asserts that 
he was raped by homosexuals at Camp Pendleton on about a 
daily basis.  He has not otherwise provided names, dates, or 
other useful identifying information.  In a letter, dated in 
September 1994, Headquarters, U.S. Marine Corps, determined 
that the appellant had not provided sufficient information to 
conduct any meaningful research.  

The joint motion indicated, in part, that the Board "did not 
discuss whether any attempts to conduct research complied 
with the VA Adjudication Procedure Manual M21-1 (Manual M21-
1) provisions regarding development of claims based upon 
personal assault."  Citing M21-1, Part III, paragraph 5.14c.  
In this regard, the provisions of VA Adjudication Procedure 
Manual M21-1 (Manual M21-1) provide that for claims based on 
personal assault, there are no restrictions on the type of 
evidence which may be considered.  See Manual M21-1, Part 
III, 5.14(c) and Part VI, 7.46(c) (February 20, 1996).  In 
addition, VA has undertaken a special obligation to assist a 
claimant in producing corroborating evidence of an inservice 
stressor in personal assault cases; such provisions are 
regulatory and must be applied in all cases involving 
allegations of inservice personal assault.  See Patton v. 
West , 12 Vet. App. 272 (1999); M21-1, Part VI, 11.38(b)(2) 
(October 28, 1998).  

Accordingly, given the language in the joint motion, a remand 
is required for the RO to advise the appellant of general 
evidentiary requirements, that the claimed assault(s) must be 
verified, and to inform him as to the types of evidence which 
may be probative of his claim, as indicated in the 
aforementioned provisions of M21-1 and Patton.  Therefore, 
the appellant should be given the opportunity to submit a 
full and detailed list of: 1) any evidence of behavioral 
changes which may support his claim, to include any pertinent 
records from his reserve unit; and 2) a list of fellow 
Marines and/or civilians who may be able to provide lay 
statements as to either the occurrence of the claimed 
stressor, or changes in the appellant's observed behavior 
(the Board stresses that under M21-1, Part VI, 11.38b(2) the 
changes in his observed behavior must have been witnessed 
"at the time of the claimed stressors" (i.e., reasonably 
close in time to the claimed stressors).  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the appellant 
and request that he identify 
independently verifiable evidence of 
behavioral changes which occurred at the 
time of the alleged stressor(s), to 
include any pertinent records from his 
reserve unit (which he should identify by 
name, address and event, together with 
appropriate dates); and to provide a list 
of any fellow Marines and/or civilians, 
and their addresses, who may be able to 
provide lay statements as to the 
occurrence of the claimed stressor(s), 
and/or changes which they observed in his 
behavior at the time of the claimed 
stressor.

2.  The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault, to 
include undertaking all reasonable 
efforts to locate any witnesses 
identified, and, if located, to obtain 
statements from them regarding their 
knowledge of the appellant's alleged 
stressors.  

3.  The RO should contact the appellants 
Reserve unit to obtain any personnel and 
medical information it has concerning the 
appellant's condition and status in his 
unit after July 1977.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issues of service connection for an 
acquired psychiatric disorder, and PTSD, 
on a de novo basis.  The RO's decision 
should include a discussion of the 
probative value of any evidence of a 
change of behavior at the time of the 
incident(s) during ACDUTRA or shortly 
thereafter which may corroborate the 
claimed stressor(s), as contemplated in 
M21-1.

5.  If the RO should determine that there 
is sufficient evidence that an alleged 
assault or rape did occur during ACTUDRA, 
a psychiatric examination is to be 
conducted by a board of two specialists 
to determine whether the appellant 
suffers from PTSD based on the indicated 
stressor (s) a part from any other 
psychiatric disease he may have or 
whether he has any other psychiatric 
disease that may not be dissociated from 
his PTSD.  The report is to be in detail 
and provide a rationale for all opinions.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence 
he desires to have considered in connection with his current 
appeal.  No action is required of the appellant unless or 
until he is notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



